Citation Nr: 1401610	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  08-16 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a heart disability to include a heart murmur. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 decision of the RO in Jackson, Mississippi.  Jurisdiction remains with the RO in Montgomery, Alabama.

This matter was remanded to the agency of original jurisdiction for additional development in April 2012.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Quite unfortunately, this matter yet again must be remanded to the RO/AMC due to noncompliance with remand directives articulated by the Board in April 2012.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand of the Board or the Court is not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

The Board remanded this matter to the RO/AMC in April 2012.  The April 2012 Board remand directed the RO/AMC to afford the Veteran an appropriate VA examination to determine the nature, extent, onset and etiology of his current heart murmur disorder.  The RO/AMC was directed to ask the examiner to answer the following questions:  

a)  Does the Veteran have a current heart disability?  If so, what is the diagnosis?  

b)  Does the Veteran have a current heart murmur?  If yes, is the heart murmur a disability, a symptom of a disability, or merely an incidental finding?  

c)  Is the Veteran's heart murmur noted during his active military service a congenital or developmental defect?  If so, did it undergo a permanent worsening as a result of any superimposed injury or disease during active military service?  

d)  Is the Veteran's heart murmur noted during active military service a hereditary or familial disease?  If so, was such permanently aggravated by the Veteran's active military service?  

e)  As to any current heart disability diagnosed, is it at least as likely as not (50 percent probability or greater) that any current heart disability, had its onset in service or is otherwise related to active military service?  

The Veteran was afforded a VA examination in May 2012 but the examiner did not respond to all of the questions listed above.  Further, the medical opinion is inconclusive.  The examiner indicated that the diagnosis was cardiac murmur but further stated that the Veteran's heart condition was "not clear."  The examiner did not provide an opinion as to whether the heart murmur is a disability or whether it is a defect or disease, and whether it pre-existed service and was aggravated by service beyond the natural progression of the disease.  The examiner also indicated that the heart murmur was at least as likely as not related to active service, but also indicated at the end of the report that the cardiac murmur less likely than not was caused by military service.    

In light of the above, the Board finds that additional medical opinion is necessary.  VA's duty to assist includes obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)  (West 2002).  The RO/AMC should provide the Veteran's claim folder to a cardiologist or other appropriate medical doctor.  The VA physician should review the claims folder and prepare an addendum opinion that addresses all of the above questions.    

The VA physician should consider the following information: Service treatment records show that in November 1969 the Veteran was treated for chest pain and a heart murmur was diagnosed in November 1971.  At a hearing before a Decision Review Officer (DRO) in February 2011, the Veteran stated that he experienced symptoms of shortness of breath under his left arm with some pain.  He testified that he sought private treatment for his heart murmur when he got out of service and has been prescribed daily aspirin as treatment for his heart murmur.  The May 2012 VA examination report shows a diagnosis of heart murmur.  The Veteran had the following symptoms with activity: dyspnea, fatigue, and chest pain with activity such as yard work if he does not take aspirin.  If deemed appropriate by the VA physician, the Veteran may be scheduled for further VA cardiologic examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion from a VA cardiologist or other appreciate VA physician to determine the nature, extent, onset and etiology of the Veteran's current heart disorder to include heart murmur.  The claims folder and the April 2012 Board remand should be made available to and reviewed by the VA physician and such review should be noted in the examination report.   

The VA physician should answer the following questions: 

a)  Does the Veteran have a current heart disability?  If so, what is the diagnosis?  

b)  Does the Veteran have a current heart murmur?  If yes, is the heart murmur a disability, a symptom of a disability, or merely an incidental finding?  

c)  Is the Veteran's heart murmur noted during his active military service a congenital or developmental defect?  If so, did it undergo a permanent worsening as a result of any superimposed injury or disease during active military service?  

d)  Is the Veteran's heart murmur noted during active military service a hereditary or familial disease?  If so, was such permanently aggravated by the Veteran's active military service?  

e)  As to any current heart disability diagnosed, is it at least as likely as not (50 percent probability or greater) that any current heart disability, had its onset in service or is otherwise related to active military service?  

The rationale for all opinions expressed should be provided in a legible report.  If the VA physician determines that further examination is necessary in order to render the requested medical opinion, the RO/AMC should schedule the Veteran for such an examination.  If the VA physician is unable to render an opinion without resort to speculation, an explanation shall be expressed.  
 
2.  Readjudicate the issue on appeal in light of all of the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate Supplemental Statement of the Case and be provided an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


